Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 1 of 27 PageID #:693




                            EXHIBIT E
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 2 of 27 PageID #:693




Study on Investment Advisers and Broker-Dealers


                      As Required by Section 913 of the
                      Dodd-Frank Wall Street Reform
                       and Consumer Protection Act




                      This is a Study of the Staff of the
                 U.S. Securities and Exchange Commission
                  _________________________________
                                January 2011

This is a study by the Staff of the U.S. Securities and Exchange Commission. The
Commission has expressed no view regarding the analysis, findings, or conclusions
contained herein.
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 3 of 27 PageID #:693




                                  Executive Summary

Background

        Retail investors seek guidance from broker-dealers and investment advisers to
manage their investments and to meet their own and their families’ financial goals.
These investors rely on broker-dealers and investment advisers for investment advice and
expect that advice to be given in the investors’ best interest. The regulatory regime that
governs the provision of investment advice to retail investors is essential to assuring the
integrity of that advice and to matching legal obligations with the expectations and needs
of investors.

    Broker-dealers and investment advisers are regulated extensively, but the regulatory
regimes differ, and broker-dealers and investment advisers are subject to different
standards under federal law when providing investment advice about securities. Retail
investors generally are not aware of these differences or their legal implications. Many
investors are also confused by the different standards of care that apply to investment
advisers and broker-dealers. That investor confusion has been a source of concern for
regulators and Congress.

   Section 913 of Title IX of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 (the “Dodd-Frank Act”) requires the U.S. Securities and
Exchange Commission (the “Commission”) to conduct a study (the “Study”) to evaluate:

   x   The effectiveness of existing legal or regulatory standards of care (imposed by the
       Commission, a national securities association, and other federal or state
       authorities) for providing personalized investment advice and recommendations
       about securities to retail customers; and

   x   Whether there are legal or regulatory gaps, shortcomings, or overlaps in legal or
       regulatory standards in the protection of retail customers relating to the standards
       of care for providing personalized investment advice about securities to retail
       customers that should be addressed by rule or statute.

Section 913 also includes 14 items that must be considered in conducting the Study. The
considerations address the following areas, among others:

   x   Whether retail customers understand or are confused by the differences in the
       standards of care that apply to broker-dealers and investment advisers;

   x   The regulatory, examination, and enforcement resources to enforce standards of
       care;

   x   The potential impact on retail customers if regulatory requirements change,
       including their access to the range of products and services offered by broker-
       dealers;

                                             i
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 4 of 27 PageID #:693




   x   The potential impact of eliminating the broker-dealer exclusion from the
       definition of “investment adviser” under the Investment Advisers Act of 1940 (the
       “Advisers Act”); and

   x   The potential additional costs to retail customers, broker-dealers, and investment
       advisers from potential changes in regulatory requirements.

        As required by Section 913, the Study describes the considerations, analysis and
public and industry input that the Staff considered in making its recommendations, and it
includes an analysis of differences in legal and regulatory standards in the protection of
retail customers relating to the standards of care for broker-dealers, investment advisers
and their associated persons for providing personalized investment advice about
securities to retail customers.

        The Commission established a cross-Divisional staff task force (the “Staff”) to
bring a multi-disciplinary approach to the Study. The Commission also solicited
comments and data as part of the Study and received over 3,500 comment letters. The
Staff reviewed all of the comment letters, and appreciates commenters’ thoughtful efforts
to inform the Staff and to raise complex issues for consideration. The Staff also met with
interested parties representing investors, broker-dealers, investment advisers, other
representatives of the financial services industry, academics, state securities regulators,
the North American Securities Administrator Association (“NASAA”), and the Financial
Industry Regulatory Authority (“FINRA”), which serves as a self-regulatory organization
(“SRO”) for broker-dealers.

        This Study outlines the Staff’s findings and makes recommendations to the
Commission for potential new rulemaking, guidance, and other policy changes. These
recommendations are intended to make consistent the standards of conduct applying
when retail customers receive personalized investment advice about securities from
broker-dealers or investment advisers. The Staff therefore recommends establishing a
uniform fiduciary standard for investment advisers and broker-dealers when providing
investment advice about securities to retail customers that is consistent with the standard
that currently applies to investment advisers. The recommendations also include
suggestions for considering harmonization of the broker-dealer and investment adviser
regulatory regimes, with a view toward enhancing their effectiveness in the retail
marketplace.

         The views expressed in this Study are those of the Staff and do not necessarily
reflect the views of the Commission or the individual Commissioners. This Study was
approved for release by the Commission.




                                             ii
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 5 of 27 PageID #:693




Current State of the Investment Adviser and Broker-Dealer Industries

        Investment Advisers: Over 11,000 investment advisers are registered with the
Commission. As of September 30, 2010, Commission-registered advisers managed more
than $38 trillion for more than 14 million clients. In addition, there are more than
275,000 state-registered investment adviser representatives and more than 15,000 state-
registered investment advisers. Approximately 5% of Commission-registered investment
advisers are also registered as broker-dealers, and 22% have a related person that is a
broker-dealer. Additionally, approximately 88% of investment adviser representatives
are also registered representatives of broker-dealers. A majority of Commission-
registered investment advisers reported that over half of their assets under management
related to the accounts of individual clients. Most investment advisers charge their
clients fees based on the percentage of assets under management, while others may
charge hourly or fixed rates.

       Broker-Dealers: The Commission and FINRA oversee approximately 5,100
broker-dealers. As of the end of 2009, FINRA-registered broker-dealers held over 109
million retail and institutional accounts. Approximately 18% of FINRA-registered
broker-dealers also are registered as investment advisers with the Commission or a state.
Most broker-dealers receive transaction-based compensation.

Regulation of Investment Advisers and Broker-Dealers

         The regulatory schemes for investment advisers and broker-dealers are designed
to protect investors through different approaches. Investment advisers are fiduciaries to
their clients, and the regulation under the Advisers Act generally is principles-based. The
regulation of broker-dealers governs how broker-dealers operate, for the most part,
through the Commission’s antifraud authority in the Securities Act of 1933 (“Securities
Act”) and the Securities Exchange Act of 1934 (“Exchange Act”), specific Exchange Act
rules, and SRO rules based on Exchange Act principles, including (among others)
principles of fairness and transparency. Certain differences in the regulation of broker-
dealers and advisers reflect differences, current and historical, in their functions, while
others may reflect differences in the regulatory regime, particularly when investment
advisers and broker-dealers are engaging in the same or substantially similar activity.
The recommendations listed in the Study are designed to address gaps in the regulatory
regime, as well as differences in approach that are no longer warranted, as they relate to
providing personalized investment advice about securities to retail customers.

        Investment Advisers: An investment adviser is a fiduciary whose duty is to serve
the best interests of its clients, including an obligation not to subordinate clients’ interests
to its own. Included in the fiduciary standard are the duties of loyalty and care. An
adviser that has a material conflict of interest must either eliminate that conflict or fully
disclose to its clients all material facts relating to the conflict.

       In addition, the Advisers Act expressly prohibits an adviser, acting as principal for
its own account, from effecting any sale or purchase of any security for the account of a

                                               iii
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 6 of 27 PageID #:693




client, without disclosing certain information to the client in writing before the
completion of the transaction and obtaining the client’s consent.

        The states also regulate the activities of many investment advisers. Most smaller
investment advisers are registered and regulated at the state level. Investment adviser
representatives of state- and federally-registered advisers commonly are subject to state
registration, licensing or qualification requirements.

        Broker-Dealers: Broker-dealers that do business with the public generally must
become members of FINRA. Under the antifraud provisions of the federal securities
laws and SRO rules, including SRO rules relating to just and equitable principles of trade
and high standards of commercial honor, broker-dealers are required to deal fairly with
their customers. While broker-dealers are generally not subject to a fiduciary duty under
the federal securities laws, courts have found broker-dealers to have a fiduciary duty
under certain circumstances. Moreover, broker-dealers are subject to statutory,
Commission and SRO requirements that are designed to promote business conduct that
protects customers from abusive practices, including practices that may be unethical but
may not necessarily be fraudulent. The federal securities laws and rules and SRO rules
address broker-dealer conflicts in one of three ways: express prohibition; mitigation; or
disclosure.

        An important aspect of a broker-dealer’s duty of fair dealing is the suitability
obligation, which generally requires a broker-dealer to make recommendations that are
consistent with the interests of its customer. Broker-dealers also are required under
certain circumstances, such as when making a recommendation, to disclose material
conflicts of interest to their customers, in some cases at the time of the completion of the
transaction. The federal securities laws and FINRA rules restrict broker-dealers from
participating in certain transactions that may present particularly acute potential conflicts
of interest. At the state level, broker-dealers and their agents must register with or be
licensed by the states in which they conduct their business.

Examination and Enforcement Resources

       The Commission’s Office of Compliance Inspections and Examinations (“OCIE”)
examines Commission-registered investment advisers using a risk-based approach. Due,
among other things, to an increase in the number of Commission-registered advisers, a
decrease in the number of OCIE staff, and a greater focus on more complex
examinations, the number and frequency of examinations of these advisers by OCIE has
decreased in recent years. The Commission recently released a study required by Dodd-
Frank Act Section 914 that discusses possible approaches for improving the frequency of
investment adviser examinations.

        FINRA has primary responsibility for examining broker-dealers. The
Commission staff also examines broker-dealers, particularly when a risk has been
identified or when evaluating the examination work of an SRO, including FINRA, but
generally does not examine broker-dealers on a routine basis. The states are responsible

                                             iv
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 7 of 27 PageID #:693




for examining state-registered investment advisers, and they work with FINRA and the
Commission on broker-dealer examinations.

        The Commission has broad statutory authority under the federal securities laws to
investigate violations of the federal securities laws and SRO rules. The Commission’s
Division of Enforcement investigates potential securities law violations, recommends that
the Commission bring civil actions or institute administrative proceedings, and
prosecutes these cases on behalf of the Commission. Examples of enforcement actions
involving investment advisers include failures to disclose material conflicts of interest,
misrepresentations, and other frauds. For broker-dealers, examples include abusive sales
practices, failures to disclose material conflicts of interest, misrepresentations, failures to
have a reasonable basis for recommending securities, other frauds, failures to reasonably
supervise representatives. The Commission may seek remedial sanctions such as
censures, suspensions, injunctions and limitations on business, and violators may be
required to pay disgorgement and civil penalties.

Retail Investor Perceptions

         Many retail investors and investor advocates submitted comments stating that
retail investors do not understand the differences between investment advisers and
broker-dealers or the standards of care applicable to broker-dealers and investment
advisers. Many find the standards of care confusing, and are uncertain about the meaning
of the various titles and designations used by investment advisers and broker-dealers.
Many expect that both investment advisers and broker-dealers are obligated to act in the
investors’ best interests. The Commission has sponsored studies of investor
understanding of the roles, duties and obligations of investment advisers and broker-
dealers that similarly reflect confusion by retail investors regarding the roles, titles, and
legal obligations of investment advisers and broker-dealers, although the studies found
that investors generally were satisfied with their financial professionals. Several of the
recommendations listed below are designed to address investor confusion and provide for
a stronger and more consistent regulatory regime for broker-dealers and investment
advisers providing personalized investment advice about securities to retail investors.

Recommendations

       Based on its review of the broker-dealer and investment adviser industries, the
regulatory landscape, issues raised by commenters, and other considerations required by
Dodd-Frank Act Section 913, the Staff prepared recommendations that are listed below.
The recommendations are designed to increase investor protection and decrease investor
confusion in the most practicable, least burdensome way for investors, broker-dealers and
investment advisers.

       Uniform Fiduciary Standard: Consistent with Congress’s grant of authority in
Section 913, the Staff recommends the consideration of rulemakings that would apply
expressly and uniformly to both broker-dealers and investment advisers, when providing
personalized investment advice about securities to retail customers, a fiduciary standard

                                              v
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 8 of 27 PageID #:693




no less stringent than currently applied to investment advisers under Advisers Act
Sections 206(1) and (2). In particular, the Staff recommends that the Commission exercise
its rulemaking authority under Dodd-Frank Act Section 913(g), which permits the
Commission to promulgate rules to provide that:

       the standard of conduct for all brokers, dealers, and investment advisers,
       when providing personalized investment advice about securities to retail
       customers (and such other customers as the Commission may by rule
       provide), shall be to act in the best interest of the customer without regard to
       the financial or other interest of the broker, dealer, or investment adviser
       providing the advice.

       The standard outlined above is referred to in the Study as the “uniform fiduciary
standard.”

         The Staff notes that Section 913 explicitly provides that the receipt of
commission-based compensation, or other standard compensation, for the sale of
securities does not, in and of itself, violate the uniform fiduciary standard of conduct
applied to a broker-dealer. Section 913 also provides that the uniform fiduciary standard
does not necessarily require broker-dealers to have a continuing duty of care or loyalty to
a retail customer after providing personalized investment advice.

        The following recommendations suggest a path toward implementing a uniform
fiduciary standard for investment advisers and broker-dealers when providing
personalized investment advice about securities to retail customers:

   x   Standard of Conduct: The Commission should exercise its rulemaking authority to
       implement the uniform fiduciary standard of conduct for broker-dealers and
       investment advisers when providing personalized investment advice about
       securities to retail customers. Specifically, the Staff recommends that the uniform
       fiduciary standard of conduct established by the Commission should provide that:

               the standard of conduct for all brokers, dealers, and investment
               advisers, when providing personalized investment advice about
               securities to retail customers (and such other customers as the
               Commission may by rule provide), shall be to act in the best interest
               of the customer without regard to the financial or other interest of
               the broker, dealer, or investment adviser providing the advice.

        Implementing the Uniform Fiduciary Standard: The Commission should engage
in rulemaking and/or issue interpretive guidance addressing the components of the
uniform fiduciary standard: the duties of loyalty and care. In doing so, the Commission
should identify specific examples of potentially relevant and common material conflicts
of interest in order to facilitate a smooth transition to the new standard by broker-dealers
and consistent interpretations by broker-dealers and investment advisers. The Staff is of
the view that the existing guidance and precedent under the Advisers Act regarding

                                              vi
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 9 of 27 PageID #:693




fiduciary duty, as developed primarily through Commission interpretive pronouncements
under the antifraud provisions of the Advisers Act, and through case law and numerous
enforcement actions, will continue to apply.

   x   Duty of Loyalty: A uniform standard of conduct will obligate both investment
       advisers and broker-dealers to eliminate or disclose conflicts of interest. The
       Commission should prohibit certain conflicts and facilitate the provision of
       uniform, simple and clear disclosures to retail investors about the terms of their
       relationships with broker-dealers and investment advisers, including any material
       conflicts of interest.


       o      The Commission should consider which disclosures might be provided
              most effectively (a) in a general relationship guide akin to the new Form
              ADV Part 2A that advisers deliver at the time of entry into the retail
              customer relationship, and (b) in more specific disclosures at the time of
              providing investment advice (e.g., about certain transactions that the
              Commission believes raise particular customer protection concerns).

       o      The Commission also should consider the utility and feasibility of a
              summary relationship disclosure document containing key information on
              a firm’s services, fees, and conflicts and the scope of its services (e.g.,
              whether its advice and related duties are limited in time or are ongoing).

       o      The Commission should consider whether rulemaking would be
              appropriate to prohibit certain conflicts, to require firms to mitigate
              conflicts through specific action, or to impose specific disclosure and
              consent requirements.

   x   Principal Trading: The Commission should address through interpretive guidance
       and/or rulemaking how broker-dealers should fulfill the uniform fiduciary standard
       when engaging in principal trading.

   x   Duty of Care: The Commission should consider specifying uniform standards for
       the duty of care owed to retail investors, through rulemaking and/or interpretive
       guidance. Minimum baseline professionalism standards could include, for
       example, specifying what basis a broker-dealer or investment adviser should have
       in making a recommendation to an investor.

   x   Personalized Investment Advice About Securities: The Commission should
       engage in rulemaking and/or issue interpretive guidance to explain what it means to
       provide “personalized investment advice about securities.”

   x   Investor Education: The Commission should consider additional investor
       education outreach as an important complement to the uniform fiduciary standard.


                                           vii
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 10 of 27 PageID #:693




        The Staff believes that the uniform fiduciary standard and related disclosure
 requirements may offer several benefits, including the following:

    x   Heightened investor protection;

    x   Heightened investor awareness;

    x   It is flexible and can accommodate different existing business models and fee
        structures;

    x   It would preserve investor choice;

    x   It should not decrease investors’ access to existing products or services or service
        providers;

    x   Both investment advisers and broker-dealers would continue to be subject to all of
        their existing duties under applicable law; and

    x   Most importantly, it would require that investors receive investment advice that is
        given in their best interest, under a uniform standard, regardless of the regulatory
        label (broker-dealer or investment adviser) of the professional providing the
        advice.

        The Staff also believes that to fully protect the interests of retail investors, the
 Commission should couple the fiduciary duty with effective oversight. Dodd-Frank Act
 Section 913 includes a provision requiring the Commission to enforce violations of the
 uniform fiduciary standard consistently against investment advisers and broker-dealers.
 This should provide additional protection to retail investors.

          Harmonization of Regulation: The Staff believes that a harmonization of
 regulation—where such harmonization adds meaningful investor protection—would offer
 several advantages, including that it would provide retail investors the same or
 substantially similar protections when obtaining the same or substantially similar services
 from investment advisers and broker-dealers. The following recommendations address
 certain other areas where investment adviser and broker-dealer laws and regulations
 differ, and where the Commission should consider whether laws and regulations that
 apply to these functions should be harmonized for the benefit of retail investors:

    x   Advertising and Other Communications: The Commission should consider
        articulating consistent substantive advertising and customer communication rules
        and/or guidance for broker-dealers and investment advisers regarding the content
        of advertisements and other customer communications for similar services. In
        addition, the Commission should consider, at a minimum, harmonizing internal
        pre-use review requirements for investment adviser and broker-dealer
        advertisements or requiring investment advisers to designate employees to review
        and approve advertisements.

                                             viii
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 11 of 27 PageID #:693




    x   Use of Finders and Solicitors: The Commission should review the use of finders
        and solicitors by investment advisers and broker-dealers and consider whether to
        provide additional guidance or harmonize existing regulatory requirements to
        address the status of finders and solicitors and their respective relevant disclosure
        requirements to assure that retail customers better understand the conflicts
        associated with the solicitor’s and finder’s receipt of compensation for sending a
        retail customer to an adviser or broker-dealer.

    x   Supervision: The Commission should review supervisory requirements for
        investment advisers and broker-dealers, with a focus on whether any
        harmonization would facilitate the examination and oversight of these entities
        (e.g., whether detailed supervisory structures would not be appropriate for a firm
        with a small number of employees) and consider whether to provide any
        additional guidance or engage in rulemaking.

    x   Licensing and Registration of Firms: The Commission should consider whether
        the disclosure requirements in Form ADV and Form BD should be harmonized
        where they address similar issues, so that regulators and retail investors have
        access to comparable information. The Commission also should consider whether
        investment advisers should be subject to a substantive review prior to registration.

    x   Licensing and Continuing Education Requirements for Persons Associated with
        Broker-Dealers and Investment Advisers: The Commission could consider
        requiring investment adviser representatives to be subject to federal continuing
        education and licensing requirements.

    x   Books and Records: The Commission should consider whether to modify the
        Advisers Act books and records requirements, including by adding a general
        requirement to retain all communications and agreements (including electronic
        information and communications and agreements) related to an adviser’s
        “business as such,” consistent with the standard applicable to broker-dealers.

        The Staff understands and is sensitive to the fact that, in addition to the benefits
 they would provide, changes in legal or regulatory standards related to providing
 personalized investment advice to retail investors could lead to increased costs for
 investors, investment advisers, broker-dealers, and their associated persons. The Study
 considers a number of potential costs, expenses and impacts of various potential
 regulatory changes.

          Dodd-Frank Act Section 913 required the Staff to consider the potential impact
 of: (a) eliminating the broker-dealer exclusion from the definition of “investment
 adviser” in the Advisers Act; and (b) applying the duty of care and other requirements of
 the Advisers Act to broker-dealers. The Staff believes that these alternatives would not
 provide the Commission with a flexible, practical approach to addressing what standard


                                              ix
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 12 of 27 PageID #:693




 should apply to broker-dealers and investment advisers when they are performing the
 same functions for retail investors.

                                       *       *      *

         In the end, the Staff’s recommendations were guided by an effort to establish a
 standard to provide for the integrity of advice given to retail investors and to recommend
 a harmonized regulatory regime for investment advisers and broker-dealers when
 providing the same or substantially similar services, to better protect retail investors. The
 Staff developed its recommendations with a view toward minimizing cost and disruption
 and assuring that retail investors continue to have access to various investment products
 and choice among compensation schemes to pay for advice.




                                               x
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 13 of 27 PageID #:693




                                               Table of Contents

 I.     Introduction........................................................................................................... 1
        A.         Study’s Mandate ..............................................................................................1
        B.         Study’s Scope ...................................................................................................4

 II.    Overview of the Current Business and Regulatory Landscape ........................ 5
        A.         Current Business Landscape for Investment Advisers and Broker-Dealers ..6
                   1.         Investment Advisers........................................................................ 6
                   2.         Broker-Dealers................................................................................ 8
                   3.         Dual Registrants............................................................................ 12
        B.         Commission and Self Regulatory Organization (“SRO”) Regulation of
                   Investment Advisers and Broker-Dealers .................................................... 13
                   1.         Investment Advisers...................................................................... 14
                   2.         Broker-Dealers.............................................................................. 46
        C.         State and Other Regulation of Investment Advisers and Broker-Dealers... 84
                   1.         Investment Advisers...................................................................... 84
                   2.         Broker-Dealers.............................................................................. 89

 III.   Retail Investor Perceptions and Confusion Regarding Financial Service
        Provider Obligations and Standard of Conduct .............................................. 93
        A.         Investor and Investor Advocate Comments ................................................. 94
        B.         Commission-sponsored Studies.................................................................... 95
        C.         CFA Survey................................................................................................... 99
        D.         Conclusion................................................................................................... 101

 IV.    Analysis and Recommendations ...................................................................... 101
        A.         General Differences in Investment Adviser and Broker-Dealer Regulation
                          102
        B.         Standards of Conduct.................................................................................. 106
        C.         Implementing the Uniform Fiduciary Standard ......................................... 110
                   1.         Duty of Loyalty........................................................................... 112
                   2.         Duty of Care................................................................................ 120

                                                               1
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 14 of 27 PageID #:693




                 3.         Personalized Investment Advice About Securities ..................... 123
                 4.         Investor Education ...................................................................... 128
       D.        Harmonization of Regulation ..................................................................... 129
                 1.         Advertising and the Use of Finders and Solicitors ..................... 130
                 2.         Remedies ..................................................................................... 133
                 3.         Supervision ................................................................................. 135
                 4.         Licensing and Registration of Firms........................................... 136
                 5.         Licensing and Continuing Education Requirements for Persons
                            Associated with Broker-Dealers and Investment Advisers ........ 138
                 7.         Books and Records ..................................................................... 139
       E.        Alternatives to the Uniform Fiduciary Standard........................................ 139
                 1.         Repealing the Broker-Dealer Exclusion ..................................... 139
                 2.         Imposition of the Standard of Conduct and Other Requirements of
                            the Advisers Act.......................................................................... 140
                 3.         Potential Drawbacks of Both Approaches .................................. 140

 V.    Cost Analysis ..................................................................................................... 143
       A.        Introduction ................................................................................................. 143
       B.        Potential Costs Associated with the Elimination of the Broker-Dealer
                 Exclusion ..................................................................................................... 146
                 1.         Costs to Broker-Dealers.............................................................. 146
                 2.         Costs to Investment Advisers...................................................... 151
                 3.         Costs to Retail Investors, including Loss of Investor Choice ..... 151
       C.        Potential Costs Associated with Staff Recommendation to Consider Rules
                 Applying a Standard of Conduct No Less Stringent than Advisers Act
                 Sections 206(1) and 206(2) to Broker-Dealers, Investment Advisers and
                 their Respective Associated Persons. ......................................................... 155
                 1.         Costs to Broker-Dealers.............................................................. 156
                 2.         Costs to Investment Advisers...................................................... 159
                 3.         Costs to Retail Investors, including Loss of Investor Choice ..... 159
       D.        Potential Costs Associated with the Application of Additional Harmonized
                 Standards Beyond those Associated with sub-Section C .......................... 163
                 1.         Costs to Broker-Dealers.............................................................. 163
                 2.         Costs to Investment Advisers...................................................... 164
                 3.         Costs to Retail Investors, including Loss of Investor Choice ..... 165

 VI.   Conclusion ......................................................................................................... 165

                                                              2
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 15 of 27 PageID #:693




 Appendix A: Regulatory, Examination and Enforcement Resources Devoted to
      Enforcing Standards of Care for Providing Personalized Investment Advice
      and Recommendations...................................................................................... A-1
          I.        Commission and SRO Regulatory, Examination and Enforcement
                    Resources .................................................................................................... A-1
                    A.         Recent Commission Developments to Enhance Effectiveness of
                               Examinations............................................................................... A-1
                    B.         Examinations of Investment Advisers and Broker-Dealers ........ A-2
                    C.         Commission Enforcement......................................................... A-17
                    D.         FINRA Enforcement ................................................................. A-21
          II.       State Regulatory, Examination and Enforcement Resources .................. A-22
                    A.         Overview of State Examinations .............................................. A-22
                    B.         Investment Adviser Examinations ............................................ A-23
                    C.         Broker-Dealer Examinations .................................................... A-25
                    D.         Investment Adviser and Broker-Dealer Examination
                               Outcomes .................................................................................. A-26

 Appendix B: Groups, Entities and Individuals Who Met with the Staff ................. B-1




                                                                3
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 16 of 27 PageID #:693




 I.       Introduction
          A.      Study’s Mandate

        On July 21, 2010, President Obama signed the Dodd-Frank Wall Street Reform and
 Consumer Protection Act of 2010 (“Dodd-Frank Act”).1 Dodd-Frank Act of Title IX of
 Section 913 (“Dodd-Frank Section 913”) requires the Commission to conduct a study
 regarding the obligations of brokers, dealers, and investment advisers (“Study”).

          Specifically, Dodd-Frank Act Section 913(b) requires the evaluation of the
 effectiveness of existing legal or regulatory standards of care for brokers, dealers,
 investment advisers, and persons associated with brokers, dealers, and investment advisers
 for providing personalized investment advice and recommendations about securities to
 retail customers imposed by the Commission and a national securities association (i.e., the
 Financial Industry Regulatory Authority (“FINRA”)), and other Federal and State legal or
 regulatory standards. In addition, the Study must evaluate whether there are legal or
 regulatory gaps, shortcomings, or overlaps in legal or regulatory standards in the protection
 of retail customers relating to the standards of care for brokers, dealers, investment
 advisers, and persons associated with brokers, dealers, and investment advisers for
 providing personalized investment advice about securities to retail customers that should be
 addressed by rule or statute. Dodd-Frank Act Section 913(g) defines a “retail customer” as
 “a natural person, or the legal representative of a natural person, who – (A) receives
 personalized investment advice about securities from a broker, dealer, or investment
 adviser, and (B) uses such advice primarily for personal, family or household purposes.”

        Dodd-Frank Act Section 913(c) specifies 14 issues that the Commission must
 consider in conducting the Study. These issues are:

      x   The effectiveness of existing legal or regulatory standards of care for brokers,
          dealers, investment advisers, persons associated with brokers or dealers, and
          persons associated with investment advisers for providing personalized
          investment advice and recommendations about securities to retail customers
          imposed by the Commission and a national securities association, and other
          Federal and State legal or regulatory standards;

      x   Whether there are legal or regulatory gaps, shortcomings, or overlaps in legal or
          regulatory standards in the protection of retail customers relating to the standards
          of care for brokers, dealers, investment advisers, persons associated with brokers
          or dealers, and persons associated with investment advisers for providing
          personalized investment advice about securities to retail customers that should be
          addressed by rule or statute;


 1
          Pub. L. No. 111-203, 124 Stat. 1376 (2010).


                                                        1
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 17 of 27 PageID #:693




    x   Whether retail customers understand that there are different standards of care
        applicable to brokers, dealers, investment advisers, persons associated with
        brokers or dealers, and persons associated with investment advisers in the
        provision of personalized investment advice about securities to retail customers;

    x   Whether the existence of different standards of care applicable to brokers, dealers,
        investment advisers, persons associated with brokers or dealers, and persons
        associated with investment advisers is a source of confusion for retail customers
        regarding the quality of personalized investment advice that retail customers
        receive;

    x   The regulatory, examination, and enforcement resources devoted to, and activities
        of, the Commission, the States, and a national securities association to enforce the
        standards of care for brokers, dealers, investment advisers, persons associated
        with brokers or dealers, and persons associated with investment advisers when
        providing personalized investment advice and recommendations about securities
        to retail customers, including—

               (A)     the effectiveness of the examinations of brokers, dealers, and
                       investment advisers in determining compliance with regulations;

               (B)     the frequency of the examinations; and

               (C)     the length of time of the examinations;

    x   The substantive differences in the regulation of brokers, dealers, and investment
        advisers, when providing personalized investment advice and recommendations
        about securities to retail customers;

    x   The specific instances related to the provision of personalized investment advice
        about securities in which—

               (A)     the regulation and oversight of investment advisers provide greater
                       protection to retail customers than the regulation and oversight of
                       brokers and dealers; and

               (B)     the regulation and oversight of brokers and dealers provide greater
                       protection to retail customers than the regulation and oversight of
                       investment advisers;

    x   The existing legal or regulatory standards of state securities regulators and other
        regulators intended to protect retail customers;

    x   The potential impact on retail customers, including the potential impact on access
        of retail customers to the range of products and services offered by brokers and
        dealers, of imposing upon brokers, dealers, and persons associated with brokers or

                                              2
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 18 of 27 PageID #:693




        dealers—

               (A)     the standard of care applied under the Investment Advisers Act of
                       1940 (“Advisers Act”) for providing personalized investment
                       advice about securities to retail customers of investment advisers,
                       as interpreted by the Commission and the courts; and

               (B)     other requirements of the Advisers Act;

    x   The potential impact of eliminating the broker and dealer exclusion from the
        definition of “investment adviser” under Advisers Act Section 202(a)(11)(C), in
        terms of—

               (A)     the impact and potential benefits and harm to retail customers that
                       could result from such a change, including any potential impact on
                       access to personalized investment advice and recommendations
                       about securities to retail customers or the availability of such
                       advice and recommendations;

               (B)     the number of additional entities and individuals that would be
                       required to register under, or become subject to, the Advisers Act,
                       and the additional requirements to which brokers, dealers, and
                       persons associated with brokers and dealers would become subject,
                       including—

                       (i) any potential additional associated person licensing,
                           registration, and examination requirements; and

                       (ii) the additional costs, if any, to the additional entities and
                            individuals; and

               (C)     the impact on Commission and State resources to—

                       (i) conduct examinations of registered investment advisers and the
                           representatives of registered investment advisers, including the
                           impact on the examination cycle; and

                       (ii) enforce the standard of care and other applicable requirements
                            imposed under the Advisers Act;

    x   The varying level of services provided by brokers, dealers, investment advisers,
        persons associated with brokers or dealers, and persons associated with
        investment advisers to retail customers and the varying scope and terms of retail
        customer relationships of brokers, dealers, investment advisers, persons
        associated with brokers or dealers, and persons associated with investment
        advisers with such retail customers;

                                              3
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 19 of 27 PageID #:693




    x   The potential impact upon retail customers that could result from potential
        changes in the regulatory requirements or legal standards of care affecting
        brokers, dealers, investment advisers, persons associated with brokers or dealers,
        and persons associated with investment advisers relating to their obligations to
        retail customers regarding the provision of investment advice, including any
        potential impact on—

                (A)    protection from fraud;

                (B)    access to personalized investment advice, and recommendations
                       about securities to retail customers; or

                (C)    the availability of such advice and recommendations;

    x   The potential additional costs and expenses to—

                (A)    retail customers regarding, and the potential impact on the
                       profitability of, their investment decisions; and

                (B)    brokers, dealers, and investment advisers resulting from potential
                       changes in the regulatory requirements or legal standards affecting
                       brokers, dealers, investment advisers, persons associated with
                       brokers or dealers, and persons associated with investment advisers
                       relating to their obligations, including duty of care, to retail
                       customers; and

    x   Any other considerations that the Commission considers necessary and
        appropriate in determining whether to conduct a rulemaking, following the study,
        to address the legal or regulatory standards of care for brokers, dealers,
        investment advisers, persons associated with brokers or dealers, and persons
        associated with investment advisers for providing personalized investment advice
        and recommendations about securities to retail customers.

         These considerations are addressed in more detail in the relevant portions of the
 Study below. Finally, the Commission is required by Dodd-Frank Act Section 913(d) to
 submit a report on the Study to the Committee on Banking, Housing and Urban Affairs of
 the Senate and the Committee of Financial Services of the House of Representatives. The
 report must describe the findings, conclusions and recommendations from the Study. The
 views expressed in this Study are those of the Staff and do not necessarily reflect the
 views of the Commission or the individual Commissioners.
        B.      Study’s Scope

         Dodd-Frank Act Section 913(e) directs the Commission to seek and consider public
 input in preparing the Study. On July 27, 2010, the Commission published a request for

                                             4
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 20 of 27 PageID #:693




 public comments and data to inform the Study.2 The comment period closed on August
 30, 2010. The Commission received more than 3,000 individualized comments,
 including comments from investors, financial professionals, industry groups, academics,
 and other regulators. The Commission also received over 500 comments that comprised
 seven types of form letters. The Commission staff has carefully considered the views of
 these commenters and has incorporated them in the Study, as appropriate.

         Given the array of issues to be considered in the Study, including issues related to
 investment advisers, broker-dealers, investor disclosures, costs, and examination and
 enforcement responsibilities and resources, a cross-Divisional staff task force was formed to
 bring a multi-disciplinary approach to the Study (“Staff”). Staff participants include
 representatives from the:

        Division of Investment Management;
        Division of Risk, Strategy, and Financial Innovation;
        Division of Trading and Markets;
        Office of Compliance Inspections and Examinations;
        Office of the General Counsel; and
        Office of Investor Education and Advocacy.

          To help further inform the Study and consistent with the Commission’s public
 outreach on these issues, the Staff met with interested parties representing a variety of
 perspectives beginning in August 2010 (see Appendix B). The Staff met with outside
 groups constituting a range of industry perspectives, from wirehouses to financial
 planners. In addition, the Staff met with FINRA, state securities regulators (i.e., the
 North American Securities Administrator Association (“NASAA”)), and organizations
 (e.g., the Consumer Federation of America, the Committee for a Fiduciary Standard and
 the Public Investors Arbitration Bar Association). The Staff also requested assistance
 from state securities regulators and FINRA with the aspects of the study involving their
 efforts, such as examinations and enforcement.

 II.    Overview of the Current Business and Regulatory Landscape

          Investment advisers and broker-dealers offer a variety of services and products to
 their retail clients and customers, with the scope and terms of the relationship and the
 associated compensation reflecting the services and products offered. The following
 section summarizes the size and scope of the investment advisory and brokerage
 businesses, including dual registrants, focusing particularly on the various services and
 products provided by investment advisers and broker-dealers to retail clients and
 customers, and the scope and terms of advisory or brokerage relationships with retail
 clients and customers.



 2
        Study Regarding Obligations of Brokers, Dealers, and Investment Advisers, Exchange Act
        Release No. 62577 (July 27, 2010).


                                                 5
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 21 of 27 PageID #:693




        A.       Current Business Landscape for Investment Advisers and Broker-
                 Dealers

                 1.       Investment Advisers

        Investment advisers provide a wide range of investment advisory services and
 play an important role in helping individuals and institutions make significant financial
 decisions. From individuals and families seeking to plan for retirement or save for
 college to large institutions managing billions of dollars, clients seek the services of
 investment advisers to help them evaluate their investment needs, plan for their future,
 develop and implement investment strategies, and cope with the ever-growing
 complexities of the financial markets. Today, the more than 11,000 advisers registered
 with the Commission manage more than $38 trillion for more than 14 million individual
 and institutional clients.3 In addition, there are more than 275,000 investment adviser
 representatives registered in the applicable states and more than 15,000 state-registered
 investment advisers.4

         The majority of Commission-registered investment advisers manage client
 portfolios.5 For example, approximately 75% of Commission-registered investment


 3
        Unless otherwise specified, the statistics in Section II.A.1 are based on data derived from
        Commission-registered investment advisers’ responses to questions on Part 1A of Form ADV
        reported through the Investment Adviser Registration Depository (“IARD”) as of September 30,
        2010. This does not include state-registered investment advisers. We note that these figures will
        change due to the reallocation of federal and state responsibilities for registered investment
        advisers provided by Title IV of the Dodd-Frank Act. See, e.g., Study on Enhancing Investment
        Adviser Examinations (Jan. 2011) (the “Section 914 Study”). See also Commissioner Elisse B.
        Walter, Statement on Study Enhancing Investment Adviser Examinations (Required by Section
        914 of Title IX of the Dodd-Frank Wall Street Reform and Consumer Protection Act) (Jan. 2010) ,
        available at http://www.sec.gov/news/speech/2011/spch011911ebw.pdf (“Commissioner Walter
        Statement”). See also Rules Implementing Amendments to the Investment Advisers Act of 1940,
        Investment Advisers Act Release No. 3110 (Nov. 19, 2010) (“Release 3110”). The number of
        investment advisers has increased by 38.5% since 2004, when there were 8,581 registered
        investment advisers; and the amount of assets under management of registered investment
        advisers also has increased, by 58.9% since 2004, when assets totaled $24.1 trillion. Section 914
        Study at 8 – 9.
 4
        See Sections II.C.1 and II.C.2 of the Study, infra, for a discussion of the federal and state
        registration requirements for investment advisers and investment adviser representatives.
 5
        Form ADV (Uniform Application for Investment Adviser Registration) requires applicants to,
        among other things, identify the types of clients and advisory service provided. The types of
        clients listed in Part 1A, Item 5.D of Form ADV are individuals (other than high net worth
        individuals); high net worth individuals (as that term is defined in the Glossary to Form ADV);
        banking or thrift institutions; investment companies (including mutual funds); pension and profit
        sharing plans (other than plan participants); other pooled investment vehicles (e.g., hedge funds);
        charitable organizations; corporations or other businesses not previously listed; state or municipal
        government entities; and any other type of clients. The ten types of advisory activities listed in
        Part 1A, Item 5.G of Form ADV include financial planning services; portfolio management for
        individuals and/or small businesses; portfolio management for investment companies; portfolio
        management for business or institutional clients (other than investment companies); pension

                                                      6
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 22 of 27 PageID #:693




 advisers managed the portfolios of individuals and small businesses. Commission-
 registered investment advisers also reported that approximately 91.2% of their assets
 under management were in discretionary accounts, while 8.8% were in non-discretionary
 accounts.6 Approximately 63.9% of Commission-registered investment advisers reported
 that 51% or more of their assets under management related to the accounts of individual
 clients (other than high net worth individuals).

         Investment advisers also manage the portfolios of pooled investment vehicles
 such as hedge funds and other private funds, pension funds and registered investment
 companies. Investment advisers also provide financial planning and pension consulting
 services, or may select investment advisers for others. In addition, investment advisers
 sponsor wrap fee programs and may act as portfolio managers in wrap fee programs.7
 Some investment advisers publish periodicals or newsletters, or provide securities ratings
 or pricing services. Many investment advisers also engage in other non-advisory
 businesses, such as insurance broker or agent, or as a registered broker-dealer or
 registered representative of a broker-dealer.8 Most investment advisers charge clients
 fees for investment advisory services based on the percentage of assets under
 management (over 95%).9 Others may charge hourly or fixed rates. Few investment
 advisers reported receiving commission-based compensation (8.9% of Commission-
 registered investment advisers). The majority of Commission-registered investment
 advisers (51.2%) reported that they have six or fewer non-clerical employees, and 91%
 reported that they have 50 or fewer employees.




        consulting services; selection of other advisers; publication of periodicals or newsletters; security
        ratings or pricing services; market timing services; and any other advisory service.
 6
        These figures do not distinguish between the types of clients (i.e., individual or institutional).
 7
        Form ADV’s Glossary defines a “wrap fee program” as “any advisory program under which a
        specified fee or fees not based directly upon transactions in a client’s account is charged for
        investment advisory services (which may include portfolio management or advice concerning the
        selection of other investment advisers) and the execution of client transactions.” Part 1A, Item 5.I
        of Form ADV requires applicants to identify whether they participate in a wrap fee program, and
        if so, whether they sponsor the program or act as a portfolio manager to the program.
 8
        Part 1A, Item 6 of Form ADV requires an investment adviser applicant to disclose, among other
        things, whether it is actively engaged in business as a broker-dealer; registered representative of a
        broker-dealer; futures commission merchant, commodity pool operator, or commodity trading
        advisor; real estate broker, dealer, or agent; insurance broker or agent; bank (including a separately
        identifiable department or division of a bank); other financial product salesperson; or any other
        business (other than giving investment advice).
 9
        Part 1A, Item 5.E of Form ADV requires applicants to disclose whether they are compensated for
        their investment advisory services by a percentage of assets under management; hourly charges;
        subscription fees (for a newsletter or periodical); fixed fees (other than subscription fees);
        commissions; performance-based fees; or any other fees.


                                                      7
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 23 of 27 PageID #:693




                 2.       Broker-Dealers

          Like investment advisers, broker-dealers provide services that play an important
 role in helping retail and institutional investors make significant financial decisions. As
 intermediaries, they connect investors to investments, which range from common stock
 and mutual funds to complex financial products, and in doing so, enhance the overall
 liquidity and efficiency of the financial markets. As of the end of 2009, broker-dealers
 held approximately 110 million customer accounts.10 Currently, the Commission
 oversees approximately 5,100 broker-dealers11 with over 600,000 registered
 representatives12 engaging in a variety of business activities, which may or may not include
 the provision of personalized investment advice or recommendations about securities to
 retail customers. 13 Of the 5,100 registered broker-dealer firms, 985 have indicated on
 Form BD that they engage in, or expect to engage in, investment advisory services
 constituting one percent or more of their annual revenue.14

 10
        See letter from Angela Goelzer, FINRA, dated Jan. 11, 2011 (“FINRA January Letter”) (noting
        that as of December 31, 2009, there were 109.5 million retail and institutional accounts held at
        FINRA registered broker-dealers).
 11
        Unless otherwise specified, the statistics in Section II.A.2 are based on data derived from broker-
        dealers’ responses to questions on the Uniform Application for Broker-Dealer Registration (“Form
        BD”) reported through the Central Registration Depository (“CRD”) as of September 30, 2010.
        Of this number, approximately 4,600 are FINRA member firms with approximately 163,000
        branch offices. FINRA Statistics, available at http://www.finra.org/Newsroom/Statistics.
 12
        These figures are based on data derived from the BrokerCheck system as of September 30, 2010.
        See also FINRA, 2009 Annual Financial Report, at 2, available at:
        http://www.finra.org/web/groups/corporate/@corp/@about/@ar/documents/corporate/p122204.pd
        f. The number of FINRA member firms has decreased by 10.4% since 2005, from 5,111 to 4,578
        in 2010. The number of registered representatives has decreased by 3.8% since 2005, from
        655,832 to 630,692 in 2010. FINRA Statistics, available at
        http://www.finra.org/Newsroom/Statistics/, and NASD 2005 Year in Review at 7, available at
        http://www.finra.org/web/groups/corporate/@corp/@about/@ar/documents/corporate/p016705.pd
        f.
 13
        Form BD requires applicants to identify the types of business engaged in (or to be engaged in) that
        accounts for 1% or more of the applicant’s annual revenue from the securities or investment
        advisory business. The 29 types of business listed on Form BD include, among others: engaging
        in stock exchange floor activities; making inter-dealer markets in corporate securities over-the-
        counter; retailing corporate equity securities over-the-counter; acting as an underwriter or selling
        group participant; acting as a mutual fund underwriter or sponsor; retailing mutual funds; acting as
        a U.S. government securities dealer or broker; acting as a municipal securities dealer or broker;
        selling variable life insurance or annuities; selling securities of only one issuer or associate issuers
        (other than mutual funds); providing investment advisory services; trading securities for own
        account; engaging in private placements of securities; and any other business.
 14
        These figures are based on data derived from broker-dealers’ responses to questions on Form BD
        reported through the CRD as of September 30, 2010. Form BD does not define “investment
        advisory business.” Rather, it is up to the applicant to determine and disclose. “Investment
        advisory business” could be any investment advisory activity, regardless of whether it requires
        registration as an adviser (at the federal or state level), that amounts to 1% or more of the
        applicant’s annual revenue. According to FINRA, as of September 30, 2010, 1,734 or
        approximately 37%, of its 4,648 registered firms had affiliates that engaged in investment advisory

                                                      8
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 24 of 27 PageID #:693




         The products and services offered by broker-dealers fall into two broad categories:
 brokerage services and dealer services. Generally, a broker is one who acts as an agent for
 someone else, while a dealer is one who acts as principal for its own account.15 A person
 can act as principal by selling securities out of inventory, or act in a riskless principal
 capacity.16 A person can be both a broker and a dealer.

          Broker-dealers may offer a variety of brokerage (i.e., agency) services and
 products to retail customers including, but not limited to: providing execution-only services
 (e.g., discount brokerage);17 providing custody and trade execution to a customer who has
 selected an independent financial adviser; executing trades placed by investment advisers
 in a wrap fee programs; offering margin accounts; providing generalized research, advice,
 and education; 18 operating a call center (e.g., responding to a customer request for stock
 quotes, information about an issuer or industry, and then placing a trade at the customer’s
 request);19 providing asset allocation services with recommendations about asset classes,
 specific sectors, or specific securities; providing customer-specific research and analysis; 20


        activities. Of these 1,734 firms, approximately 83% were not dually registered as investment
        advisers, and approximately 17% were dually registered. In addition to the 1,734 firms, there
        were 553 firms that were dually registered but did not report having an investment advisory
        affiliate. FINRA January Letter, supra note 10.
 15
        See discussion in Section II.B below.
 16
        A riskless principal transaction is generally defined as one in which a broker or dealer, after
        receiving an order to buy (or sell) a security from a customer, purchases (or sells) the security to
        offset a contemporaneous sale to (or purchase from) the customer. See Exchange Act Rule 10b-
        10(a)(2)(ii).
 17
        See, e.g., letter from R. Scott Henderson, Deputy General Counsel, Global Wealth & Investment
        Management, Bank of America, dated Aug. 30, 2010 (“BOA Letter”); letter from David M.
        Carroll, Senior Executive Vice President of Wealth, Brokerage and Retirement, Wells Fargo &
        Co., dated Aug. 30, 2010 (“Wells Fargo Letter”).
 18
        Examples of generalized research, advice and education include: issuing sell-side research reports;
        providing third-party or proprietary securities research to a customer (e.g., online research pages
        or “electronic libraries” of research, reports, news, quotes, and charts that customers can obtain or
        request); providing self-directed tools to allow customers to sort through a broad range of stocks
        and industry sectors; and providing subscription services to e-mails or other communications that
        alert customers to news affecting the securities in the customers’ portfolios or on the customers’
        “watch list.” See, e.g., NASD Notice to Members 01-23 (Suitability Rule and Online
        Communications).
 19
        See, e.g., letter from Christopher P. Gilkerson, Senior Vice President & Deputy General Counsel,
        Charles Schwab & Co., Inc., dated Aug. 30, 2010 (“Schwab Letter”).
 20
        Examples of customer-specific research and analysis include: sending customer-specific electronic
        communications to a targeted customer or targeted group of customers encouraging the particular
        customer(s) to buy a security; sending customers an e-mail stating that customers should invest in
        a particular sector and providing a list of “buy” or “sell” recommendations; and providing a
        portfolio analysis tool that generates buy or sell recommendations of specific securities. See, e.g.,
        NASD Notice to Members 01-23 (Suitability Rule and Online Communications).

                                                     9
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 25 of 27 PageID #:693




 exercising limited trading discretion over customer accounts;21 providing transaction-
 specific recommendations to buy or sell securities in a non-discretionary account for
 commissions;22 providing discretionary portfolio management for commissions; providing
 financial planning for commissions or no fee; 23 and providing comprehensive (or private)
 wealth management for commissions.24

         Broker-dealers also may offer a variety of dealer (i.e., principal) services and
 products to retail customers, including, but not limited to: selling securities (such as bonds)
 out of inventory; buying securities from customers; selling proprietary products (e.g.,
 products such as affiliated mutual funds, structured products, private equity and other
 alternative investments); selling initial and follow-on public offerings; selling other
 underwritten offerings; acting as principal in Individual Retirement Accounts; acting as a
 market maker; and otherwise acting as a dealer.25 Broker-dealers may offer solely
 proprietary products, a limited range of products, or a diverse range of products.26

         In addition to these broker and dealer activities, broker-dealers often provide
 ancillary services, such as lending, bill paying, cash sweeps, and debit cards.27 Broker-
 dealers may also refer investors to affiliates for non-securities related financial offerings,
 such as mortgages, insurance, credit cards or bank deposits.28

         Broker-dealers currently offer customers a variety of pricing and compensation
 structures for the products and services offered.29 Generally, the compensation in a broker-


 21
         See, e.g., letter from Sarah A. Miller, Senior Vice President, American Bankers Association
         (“ABA”), and Executive Director and General Counsel, ABA Securities Association (“ABASA”),
         dated Aug. 30, 2010 (“ABA & ABASA Letter”).
 22
         See, e.g., Schwab Letter, supra note 19.
 23
         Id.
 24
         Examples of comprehensive (or private) wealth management include: life event planning;
         retirement planning; college planning; tax management; life insurance; estate planning; and
         charitable giving.
 25
         See Guide to Broker-Dealer Registration, (April 2008), available at:
         http://www.sec.gov/divisions/marketreg/bdguide.html (“Guide to Broker-Dealer Registration”);
         BOA Letter, supra note 17; letter from Ira D. Hammerman, Senior Managing Director and General
         Counsel, Securities Industry and Financial Markets Association, dated Aug. 30, 2010 (“SIFMA
         Letter”); Wells Fargo Letter, supra note 17.
 26
         See, e.g., letter from Michael Koffler and Clifford E. Kirsch, Sutherland, Asbill & Brennan LLP,
         on behalf of the Committee of Annuity Insurers, dated Aug. 30, 2010 (“CAI Letter”).
 27
         See, e.g,, SIFMA Letter, supra note 25; BOA Letter, supra note 17.
 28
         See, e.g., Wells Fargo Letter, supra note 17.
 29
         See, e.g., BOA Letter, supra note 17; SIFMA Letter, supra note 25.


                                                     10
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 26 of 27 PageID #:693




 dealer relationship is transaction-based and is earned through commissions, mark-ups,
 mark-downs, sales loads or similar fees on specific transactions, where advice is provided
 that is solely incidental to the transaction.30 A brokerage relationship may involve
 incidental advice with transaction-based compensation, or no advice and, therefore no
 charge, for advice.31

         As noted above, this wide spectrum of services and products provided by broker-
 dealers may or may not involve the provision of personalized investment advice or
 recommendations about securities to retail customers.32 Moreover, there are variations in
 the level and the extent of the advice and recommendations provided and the compensation
 structure that applies.33

          Broker-dealers provide brokerage products and services to a broad range of retail
 customers. For example, retail customers may include inexperienced retail investors
 seeking more basic brokerage services and recommendations, as well as retail investors
 with aggressive investment objectives or unique situations that are seeking sophisticated
 investment strategies (e.g., concentrated positions, hedging, options, and other complex
 strategies).34 Retail customers may have multiple relationships and accounts with the same
 broker-dealer, with varying levels of service provided to each account.35 For example, a
 retail customer may have a brokerage account that includes the provision of investment
 advice and recommendations for commissions, and also a self-directed brokerage account
 that does not include such advice or recommendations, with a single broker-dealer.36

        Most broker-dealers are small in size. As of the end of December 2010,
 approximately 53% of all FINRA-registered broker-dealers employ 10 or fewer registered
 individuals (i.e., registered representatives or registered principals).37 Approximately 29%
 of FINRA-registered broker-dealers employ 10-50 registered individuals, approximately


 30
        See, e.g., letter from John Ivan, Senior Vice President and General Counsel, Janney Montgomery
        Scott, dated Aug. 30, 2010 (“Janney Letter”); Schwab Letter, supra note 19; SIFMA Letter, supra
        note 25.
 31
        See, e.g., Wells Fargo Letter, supra note 17.
 32
        As addressed in more detail in Section IV.C.3, commenters provided a variety of views on which
        broker-dealer services and products involved personalized investment advice or recommendations
        for retail customers, and the extent to which a new standard of conduct should apply to such
        products.
 33
        See, e.g., Schwab Letter, supra note 19.
 34
        See, e.g., SIFMA Letter, supra note 25; BOA Letter, supra note 17.
 35
        See, e.g., ABA & ABASA Letter, supra note 21.
 36
        See, e.g., ABA & ABASA Letter, supra note 21.
 37
        See FINRA January Letter, supra note 10.


                                                    11
Case: 1:19-cv-01711 Document #: 52-5 Filed: 07/12/19 Page 27 of 27 PageID #:693




 9% employ 51-150 registered individuals, and the remaining 9% employ over 151
 registered individuals.38
                 3.       Dual Registrants

          As indicated above, many financial services firms may offer both investment
 advisory and broker-dealer services.39 For example, approximately 5% of Commission-
 registered investment advisers reported that they also were registered as a broker-dealer,
 and 22% of Commission-registered investment advisers reported that they had a related
 person that was a broker-dealer.40 In addition, as of mid-October 2010, 842 firms registered
 with FINRA as a broker-dealer, or approximately 18% of broker-dealers registered with
 FINRA, were also registered as an investment adviser with either the Commission or a
 state. 41 Further, as of the end of September 2010, approximately 37% of FINRA-
 registered broker-dealers had an affiliate engaged in investment advisory activities.42

        Many of these financial services firms’ personnel may also be dually registered as
 investment adviser representatives and registered representatives. As of mid-October 2010,
 approximately 88% of investment adviser representatives were also registered
 representatives of a FINRA registered broker-dealer.43

         Dual registration often allows these firms to provide a variety of services not
 available through entities that are solely registered as investment advisers or broker-dealers.
 For example, one firm noted that dual registrants may “provide under one roof a
 combination of immediate execution, liquidity, research-driven guidance, a wide choice of
 products, securities tailored to individual client needs, and other services” that go beyond
 what non-dually registered investment advisers and broker-dealers offer.44


 38
        See FINRA January Letter, supra note 10.
 39
        See, e.g., Schwab Letter, supra note 19; SIFMA Letter, supra note 25; BOA Letter, supra note 17;
        letter from John Junek, Executive VP and General Counsel, Ameriprise Financial, Inc., dated Aug.
        30, 2010 (“Ameriprise Letter”); Robert J. McCann, CEO, UBS Financial Services, Inc., dated
        Aug. 30, 2010 (“UBS Letter”); and letter from Charles D. Johnston, President, Morgan Stanley
        Smith Barney LLC, dated Aug. 30, 2010 (“Morgan Stanley Letter”).
 40
        See Section 914 Study and Commissioner Walter Statement, supra note 3.
 41
        See letter from Angela C. Goelzer, FINRA, dated Nov. 3, 2010 (“FINRA November Letter”). As
        of September 30, 2010, 856 firms overseen by FINRA were dually registered. See FINRA
        January Letter, supra note 10.
 42
        See FINRA January Letter, supra note 10. Of these firms, approximately 83% were not dually
        registered as investment advisers, and approximately 17% were dually registered. In addition to
        the 1,734 firms, there were 553 firms that were dually registered but did not report having an
        investment advisory affiliate. FINRA January Letter, supra note 10.
 43
        FINRA November Letter, supra note 41.
 44
        See, e.g., UBS Letter, supra note 39.


                                                   12
